

113 HRES 359 IH: Expressing the sense of the House of Representatives that tax reform should jointly address corporate and pass-through entities in a fiscally responsible manner, and that reform should reduce the current tax rate differences between corporate and pass-through entities while maintaining adequate forms of organization for businesses.
U.S. House of Representatives
2013-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 359IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2013Mr. Schneider (for himself, Mr. Carney, Mr. Mulvaney, and Mr. Scalise) submitted the following resolution; which was referred to the Committee on Ways and MeansRESOLUTIONExpressing the sense of the House of Representatives that tax reform should jointly address corporate and pass-through entities in a fiscally responsible manner, and that reform should reduce the current tax rate differences between corporate and pass-through entities while maintaining adequate forms of organization for businesses.Whereas pass-through entities such as S corporations, partnerships, limited liability companies, and sole proprietorships account for more than 90 percent of all business entities;Whereas the Internal Revenue Service reports 4.5 million S corporations, 3.5 million partnerships and limited liability companies, 23 million sole proprietorships, and less than 2 million C corporations;Whereas pass-through entities employ 54 percent of the private sector workforce;Whereas pass-through entities are taxed at individual income tax rates; andWhereas the top pass-through tax rate is now 39.6 percent for taxable income above $400,000 and the top corporate income tax rate is 35 percent: Now, therefore, be itThat it is the sense of the House of Representatives that tax reform should jointly address corporate and pass-through entities in a fiscally responsible manner, and that reform should reduce the current tax rate differences between corporate and pass-through entities while maintaining adequate forms of organization for businesses.